DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 10,222,879 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. US 10,222,879 B2
1.     An electronic stylus having a long axis from a first end to a second end,

the electronic stylus comprising: a head segment at the first end of the electronic stylus, the head segment being configured to house one or more communications circuits that communicate with a stylus-enabled input device;

and a battery with an exterior casing and at least one interlocking structure with electrodes,





the battery forming a structural segment along the long axis of the electronic stylus,

the exterior casing of the battery forming an exterior surface of the structural segment,


the battery being removably attached to the head segment via the at least one interlocking structure and electrically connected to the head segment via the electrodes to supply electric power to the one or more communications circuits of the head segment.


a head segment configured to house one or more communications circuits that communicate with a stylus-enabled input device;





and a battery segment having an integrated external casing integrated with a battery component, … the battery segment including interlocking structures and electrodes at each of the two ends

the battery segment forming a structural segment along a long axis of the electronic stylus,

wherein the external casing of the battery segment operates as a part of the exterior surface of the electronic stylus,

 the battery segment being removably attached and electrically coupled to the head segment to supply electric power to the one or more communications circuits of the head segment,


In regards to instant claims 2-20, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. US 10,222,879 B2
2
1
3
2

6
5
7
6
7
7
1
8
1
9
8, 12
10
8
11
9
12
10
13
8
14
11
15
8
16
13
17
8
18
14
19
15
20
14


























Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2010/0149794 A1).

Instant Claim 1:  An electronic stylus having a long axis from a first end to a second end,  (“Referring to FIG. 1, an embodiment of a touch pen 200 includes a housing 20, a touch tip portion 21, a rechargeable battery 22, a laser unit 23, a pair of charging connecting portions 24, a cover 25, and a switch 27. The housing 20 is substantially columnar. The touch tip portion 21 is fixed to one distal end of the housing 20. The cover 25 is fixed to the other distal end of the housing 20.” (Xu, paragraph 11)  Touch pen 200 of Xu corresponds the electronic stylus of the claim.  The touch tip portion 21 and the cover 25 correspond to the first end and second end of the claim, respectively.)

the electronic stylus comprising: a head segment at the first end of the electronic stylus, the head segment being configured to house one or more communications circuits that communicate with a stylus-enabled input device;  (“The laser unit 23 (fig 1) is mounted in the through hole 217, such that laser beams from the laser unit 23 can be projected out passing through the through hole 217.” (Xu, paragraph 11)  The housing around laser unit 23 of Xu corresponds to the head segment of the claim.  The laser unit 23 corresponds to the communication circuit of the claim.  The laser beam from the laser unit 23 hits the input device.)

and a battery with an exterior casing and at least one interlocking structure with electrodes, the battery forming a structural segment along the long axis of the electronic stylus,  (“In this embodiment, the rechargeable battery 22 (fig 1) is a rechargeable lithium battery. The rechargeable battery 22 includes a first mounting plate 223, a second mounting plate 224, and an electrolyte 225. The first mounting plate 223 and the second mounting plate 224 are separately mounted with the housing 20. … The first mounting plate 223 defines a positive electrode (not shown) made of active materials selected from the group consisting of a material capable of intercalating/deintercalating lithium ions, a lithium metal, a lithium-containing alloy, and a material capable of forming a lithium-containing compound by reversibly reacting lithium. The second mounting plate 224 defines a negative electrode (not shown) made of active carbon.” (Xu, paragraph 12)  The first mounting plate 223 and second mounting plate 224 of Xu correspond to the interlocking structure of the claim.)

the exterior casing of the battery forming an exterior surface of the structural segment,  (Referring to fig 1 of Xu, the exterior casing of battery 22 forms an exterior surface.)

the battery being removably attached to the head segment via the at least one interlocking structure  (Referring to fig 1 of Xu, battery 22 is attached to the housing around laser unit 23 via the first mounting plate 223.
In addition, the battery 22 may be removed from the touch pen 200 by force, if nothing else.)

and electrically connected to the head segment via the electrodes to supply electric power to the one or more communications circuits of the head segment.  (“The laser unit 23 (fig 1) is electrically connected to the positive electrode and the negative electrode of the rechargeable battery 22 via leads, such that the rechargeable battery 22 can provide electrical power to the laser unit 23.” (Xu, paragraph 15))


Instant Claim 2: The electronic stylus of claim 1, wherein the battery and the exterior casing are integrated in a non-slipping arrangement with respect to each other.  (Referring to fig 1 of Xu, the battery 22 is firmly attached to the casing of the battery 22.)


Instant Claim 3: The electronic stylus of claim 1, wherein the battery includes positive and negative electrodes for electrically coupling to electrodes of the head segment of the electronic stylus.  (“The laser unit 23 (fig 1) is electrically connected to the positive electrode and the negative electrode of the rechargeable battery 22 via leads, such that the rechargeable battery 22 can provide electrical power to the laser unit 23.” (Xu, paragraph 15)  The laser unit 23 of Xu, being an electrical element, also contains electrodes.)


Instant Claim 9: A structural battery segment  (“In this embodiment, the rechargeable battery 22 (fig 1) is a rechargeable lithium battery.” (Xu, paragraph 12)  The battery 22 of Xu corresponds to the structural battery segment of the claim.)

comprising: at least one battery cell;   (“The rechargeable battery 22 (fig 1) includes a first mounting plate 223, a second mounting plate 224, and an electrolyte 225. The first mounting plate 223 and the second mounting plate 224 are separately mounted with the housing 20. … The first mounting plate 223 defines a positive electrode (not shown) made of active materials selected from the group consisting of a material capable of intercalating/deintercalating lithium ions, a lithium metal, a lithium-containing alloy, and a material capable of forming a lithium-containing compound by reversibly reacting lithium. The second mounting plate 224 defines a negative electrode (not shown) made of active carbon.” (Xu, paragraph 12)  The combination of the first mounting plate 223 and second mounting plate 224 of Xu corresponds to the battery cell of the claim.)

a casing forming an exterior surface of the battery cell and the structural battery segment,  (Referring to fig 1 of Xu, the exterior casing of battery 22 forms an exterior surface.)

the casing and the at least one battery cell configured to form the structural battery segment along a long axis of an electronic stylus,   (“Referring to FIG. 1, an embodiment of a touch pen 200 includes a housing 20, a touch tip portion 21, a rechargeable battery 22, a laser unit 23, a pair of charging connecting portions 24, a cover 25, and a switch 27. The housing 20 is substantially columnar.” (Xu, paragraph 11)  The touch pen 200 of Xu corresponds to the electronic stylus of the claim.)

	The remainder of claim 9 is substantially included within claim 1, and thus, is rejected under similar rationale.


Instant Claim 10: The structural battery segment of claim 9, wherein the at least one battery cell and the casing are integrated in a non-slipping arrangement with respect to each other.  (Referring to fig 1 of Xu, all structural elements of the battery 22 are firmly in place.)


Instant Claim 11: The structural battery segment of claim 9, wherein the casing of the structural battery segment operates as a part of an exterior surface of the electronic stylus.  (Referring to fig 1 of Xu, the exterior casing of battery 22 operates as a part of the exterior surface of the touch pen 200.)


Instant Claim 13: The structural battery segment of claim 9, wherein the one or more other segments include a head segment and an end segment,  (Referring to fig 1 of Xu, the housing around laser unit 23 of Xu corresponds to the head segment of the claim.  Cover 25 corresponds to the end segment of the claim.)

and further comprising: a locking mechanism configured to attach the head segment to the structural battery segment and to attach the structural battery segment to the end segment.  (Referring to fig 1 of Xu, the first mounting plate 223 and second mounting plate 224 correspond to the locking mechanism of the claim.)


Instant Claim 14: The structural battery segment of claim 13, wherein at least one weight is located in the head segment and at least one other weight is located in the end segment.  (Referring to fig 1 of Xu, laser unit 23 is one weight.  Switch 27 is another weight.)


Instant Claim 15: The structural battery segment of claim 13, wherein the structural battery segment can be rotated 180° for use between the head segment and the end segment.  (Referring to fig 1 of Xu, when the touch pen 200 is held by the user, the user can rotate the touch pen 200 and all its contents any number of degrees.)


Instant Claim 16: The structural battery segment of claim 10, further comprising at least one weight to balance the weight distribution of the electronic stylus.  (Referring to fig 1 of Xu, battery 22 may correspond to the balancing weight of the claim.)


Instant Claim 18: A method comprising: supplying electrical power to one or more circuits in a head segment of an electronic stylus from a removable battery segment that is removably connected to the head segment as a structural segment along the long axis of the electronic stylus,  (This portion of claim 18 is substantially included within claim 1, and thus, is rejected under similar rationale.)

the removable battery segment including at least one battery cell and an exterior casing integrated in non-slipping arrangement with the at least one battery cell.  (This portion of claim 18 is substantially included within claim 10, and thus, is rejected under similar rationale.)

Instant Claim 19: (Claim 19 is substantially identical to claim 12, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially included within claim 1, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.

Instant Claim 4: The electronic stylus of claim 1, wherein the exterior casing of the battery includes at least one electronic current path conductor.  (The battery 22 of Xu contains an electronic current path conductor for charge to flow.  Although Xu does not explicitly teach where in the battery 22 the current path is located, section 2144.04 of the MPEP, under the heading Rearrangement of Parts, states that in the case of In re Kuhle the court ruled “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.  Such would be the case as well with the location of the current path of the battery 22 of Xu.)


Instant Claim 5: The electronic stylus of claim 1, further comprising a battery cell in the battery with a positive electrode and a negative electrode on at least one end of the battery.  (“In this embodiment, the rechargeable battery 22 (fig 1) is a rechargeable lithium battery. The rechargeable battery 22 includes a first mounting plate 223, a second mounting plate 224, and an electrolyte 225. The first mounting plate 223 and the second mounting plate 224 are separately mounted with the housing 20. … The first mounting plate 223 defines a positive electrode (not shown) made of active materials selected from the group consisting of a material capable of intercalating/deintercalating lithium ions, a lithium metal, a lithium-containing alloy, and a material capable of forming a lithium-containing compound by reversibly reacting lithium. The second mounting plate 224 defines a negative electrode (not shown) made of active carbon.” (Xu, paragraph 12)  The combination of the first mounting plate 223 and second mounting plate 224 of Xu corresponds to the battery cell of the claim.  Although Xu teaches one positive electrode on one end of the battery 22 and one 


Instant Claim 6: The electronic stylus of claim 5, further comprising a battery cell in the battery with a positive electrode and a negative electrode on a second end of the battery.  (The rejection of claim 5 covers claim 6 as well.)


Instant Claim 7: The electronic stylus of claim 1, wherein the battery is removably attached to an end segment via the at least one interlocking structure  (Referring to fig 1 of Xu, cover 25 corresponds to the end segment of the claim.  Battery 22 is attached to the cover 25 via the second mounting plate 224.
In addition, the battery 22 may be removed from the touch pen 200 by force, if nothing else.)

and electrically connected to the end segment via the electrodes to supply electric power to the one or more communications circuits of the end segment,  (“The second mounting plate 224 (fig 1) defines a negative electrode (not shown) made of active carbon.” (Xu, paragraph 12)  Although Xu does not explicitly teach communication circuits in the area of cover 25, since there are electrodes in the area of the cover 25, it would be obvious to include electrical circuits in that area.)

the end segment being positioned at an opposite end of the battery from the head segment along the long axis of the electronic stylus.  (Referring to fig 1 of Xu, the cover 25 is poisoned at an opposite end of the battery 22 from the housing around laser unit 23.)


Instant Claim 8: The electronic stylus of claim 1, wherein the at least one interlocking structure of the battery forms a male interface that inserts into a female interface formed by the head segment.  (“The first mounting plate 223 and the second mounting plate 224 (fig 1) are separately mounted with the housing 20.” (Xu, paragraph 12)  Although Xu does not detail the exact mechanical coupling involved in the mounting of the first mounting plate 223 and the second mounting plate 224, by official notice, male/female interfaces are well known and obvious to use.)


Instant Claim 12: The structural battery segment of claim 9, wherein the at least one battery cell supplies power to stylus electronics via the electrodes and at least one electronic current path  (“The rechargeable battery 22 (fig 1) includes a first mounting plate 223, a second mounting plate 224, and an electrolyte 225. The first mounting plate 223 and the second mounting plate 224 are separately mounted with the housing 20. … The first mounting plate 223 defines a positive electrode (not shown) made of active materials selected from the group consisting of a material capable of intercalating/deintercalating lithium ions, a lithium metal, a lithium-containing alloy, and a material capable of forming a lithium-containing compound by reversibly reacting lithium. The second mounting plate 224 defines a negative electrode (not shown) made of active carbon.” (Xu, paragraph 12)  The battery 22 of Xu contains an electronic current path for charge to flow.)

in the casing of the structural battery segment.  (Although Xu does not explicitly teach where in the battery 22 the current path is located, section 2144.04 of the MPEP, under the heading Rearrangement of Parts, states that in the case of In re Kuhle the 



Instant Claim 17: (Claim 17 is substantially identical to claim 8, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/YARON COHEN/Examiner, Art Unit 2626